DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 12 recite “in a more upright position”.  The Examiner submits this limitation is unclear.  The phrase “more” is a relative term and it is unclear as to what position constitutes “a more upright” position.  Claim 15 recites the limitation "claim 14" in line 1.  Claim 14 has been canceled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyman et al. (US 4,683,058). Lyman teaches a device having a filter tube and centrifuge tube.
Regarding claims 1, 2, 3 and 31 – As shown in Figures 1, 3 and 6, Lyman teaches a vial (filter tube 10) comprising a sidewall (cylindrical portion 11) that defines a chamber having a first and second end.  The first end of the vial is open and connects to a cap (55) and the second end of the vial is generally closed with a plurality of openings formed by bars (23, 24).  The sidewall of the chamber includes a structural member (shoulder 13) that is configured to hold a material when the vial is upright.   See Figures 1 and 3 and columns 3-4. The vial (filter tube 10) is inserted into the upper portion (58) of a centrifuge tube (50) until the flange (12) contacts the centrifuge tube (50). 
Regarding claims 2 and 3 – The Examiner considers the second cylindrical portion or filter flange (12) to meet the limitation of the flange which prevents the vial (filter tube 10) from being fully inserted into the centrifuge tube (50). 
Regarding claim 5 – Lyman teaches a vial (filter tube 10) having a tapering portion at the bottom in Figures 1, 3 and column 3, line 60 – column 4, line 16. 

Claims 11 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Root (US 5,650,323).  Root teaches a multiwell filter plate device.  The embodiments of the device most relevant to the instant claims are shown in Figure 7-14.
Regarding claim 11, 21, and 22 – As shown in Figures 7-10 and 14, Root teaches an insert device comprising a cap (unlabeled cover shown in Figure 14) and a base (filter plate 58).  The base includes a plurality of wells (64) comprised of a cylindrical side wall (66) defining a chamber with a first open end (top of well 64) and second end having a plurality of openings (filter 68). The base may be inserted into another container (see Figures 8 and 14) and the cap (unlabeled cover shown in Figure 14) is configured to be coupled to the base to cover all the well openings.  See Figure 14; column 5, lines 35-39; and column 7, lines 2-18. 
Regarding claim 23 – Root teaches flanges (shoulders 70) connected to the wells (44) and top wall (60) of the base (filter plate 58) in Figure 9A and column 6, lines 13-31. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al. (US 4,683,058) in view of Knight (US 2014/0272989). Lyman as described above in Paragraphs 7-10 teaches every element of claims 6-10 except for the sleeve element.  Knight teaches a system for automated analysis that includes multiwell tray devices for containing samples.  The embodiment(s) of the multiwell tray most relevant to the instant claims are shown in Figure 9D and described in Paragraphs 0072-0076.  As shown in Figure 9D, Knight teaches a variety of retention features (850, 860, 870) for containing a reagent including a capillary insert (850) having a tapering shape as well as a first open end (854) and a second open end connected by a channel (852).  The channel contains a reagent that is preloaded in the insert and released when subjected to addition of liquid through the upper end (854).  See Paragraph 0073.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the capillary insert from Knight with the device of Lyman.  One of ordinary skill in the art would add the capillary insert to Lyman to provide preloaded reagents as taught by Knight. 

Claims 12 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Root (US 5,650,323) in view of Perlman (US 5,620,662). Root teaches every element of claims 12 and 19 except for the structural member on the sidewall and the tapering shape. 
Regarding claim 12 – Perlman teaches a centrifuge tube having reagent storage cavities.  The device is best shown in Figures 2A-2B and described in columns 2-3. As shown in Figures 2A-2B, the centrifuge tube of Perlman includes a plurality of pockets (32) with a cavity (31) on the sidewall for holding preloaded reagent compounds. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the sidewall pockets from Perlman with the device of Root.  One of ordinary skill in the art would at the time would add the sidewall pockets to Root in order to provide preloaded reagents as taught by Perlman. 
Regarding claim 19 – Perlman teaches a centrifuge tube having a tapered shape.  The Examiner submits it would have been obvious to one of ordinary skill in the art to add at the time of the effective date of the invention to combine the tapered shape from Perlman with the wells of Root. One of ordinary skill in the art at the time would add the tapered shape to funnel material to the bottom of the well as taught by Perlman.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Root (US 5,650,323) in view of Perlman (US 5,620,662), and further in view of Knight (US 2014/0272989). Root and Perlman, as combined above in Paragraph 16, teach every element of claims 13 and 15 except for the internal sleeve element. Knight teaches a system for automated analysis that includes multiwell tray devices for containing samples.  The embodiment(s) of the multiwell tray most relevant to the instant claims are shown in Figure 9D and described in Paragraphs 0072-0076.  As shown in Figure 9D, Knight teaches a variety of retention features (850, 860, 870) for containing a reagent including a collar insert (860) having a tapering shape as well as a first open end (854) and a second open end. The collar retains preloaded material in the well. See Paragraphs 0075-0076.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the collar insert from Knight with the combined device of Root and Perlman. The combined device of Root and Perlman teaches preloaded reagents. One of ordinary skill in the art at the time would add the insert to the combined device of Root and Perlman in order to secure preloaded reagents as taught by Knight. 

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (US 2007/0160583) in view of Lyman (4,683,058).  Lange teaches a method of purifying stem cells from bone marrow using centrifugation.  The method is described in 0013-0032, the Examples, and claims. The method includes the steps of placing a bone marrow sample into a centrifuge vial, adding an isotonic solution, and flushing cells from the bone marrow sample with the isotonic solution. Lange does not teach providing the device having the features of claim 1 as part of the method.  
Lyman teaches a device having a filter tube and centrifuge tube. As shown in Figures 1, 3 and 6, the device of Lyman includes a vial (filter tube 10) comprising a sidewall (cylindrical portion 11) that defines a chamber having a first and second end.  The first end of the vial is open and connects to a cap (55) and the second end of the vial is generally closed with a plurality of openings formed by bars (23, 24).  The sidewall of the chamber includes a structural member (shoulder 13) that is configured to hold a material when the vial is upright.   See Figures 1 and 3 and columns 3-4. The vial (filter tube 10) is inserted into the upper portion (58) of a centrifuge tube (50) until the flange (12) contacts the centrifuge tube (50). Lyman teaches retention of particulate matter on the filter as well as collection of liquids in the bottom centrifuge tube in column 4, lines 22-52. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the device of Lyman with the method of Lange.  Lange teaches a kit for performing their method that includes centrifuge tube and culture plates in Paragraph. One of ordinary skill in the art at the time would add the device of Lyman in order to separate and then collect the solids and liquids resulting from the bone marrow treatment taught by Lange. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        May 7, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798